Title: Isaac A. Coles to Thomas Jefferson, 8 May 1817
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            Dear Sir,
            Enniscorthy
may 8th 1817.
          
          I have not an Orchard Grass seed left, but as I think it possible that my Brother may still have some on hand, I have directed your servant to go there—I fear however, as it is now so much later than we are in the habit of sowing it, that you will be disappointed in getting any—.
          I only got a glimpse of you on monday as you ascended to the Jury room, and was called off to dine before you came down again—. I would have come up with Genl Cocke in the evening to  see you, & pay my respects to Mr & Mrs Madison, if I had not apprehended from the size of the party I heard were with you, that your House was entirely full.
          I shall be very thankful for a few seed of the Lupinella when you receive it, & will certainly give it a fair experiment—In haste I am ever
          
            faithfully & devotedly yrs
            I. A. Coles
          
        